Case 1:19-cv-25241-KMW Document 16 Entered on FLSD Docket 02/27/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
Case No.: 19-25241-CIV-WILLIAMS

~ SANDRA RAMIREZ,
Plaintiff,
Vv.

RICO PAN, INC., RAFAEL PEREZ and
LIZ CABALLERO

Defendants.

 

ORDER GRANTING JOINT MOTION FOR APPROVAL OF
FLSA SETTLEMENT AND TO DISMISS CASE WITH PREJUDICE

THIS CASE is before the before the Court on the Parties’ Joint Motion for Approval
of FLSA Settlement and to Dismiss Case with Prejudice (DE 15). This action arises
pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 and requires the Court's |
approval of the Parties’ settlement agreement. Lynn’s Food Stores, Inc. v. United States,
679 F. 2d 1350, 1353 (11 Cir. 1982) (“When employees bring a private action for back
wages under the FLSA, and present to the district court a proposed settlement, the district
court may enter a stipulated judgment after scrutinizing the settlement for fairness’).
Upon a review of the settlement agreement between the Parties, the Court approves the
settlement of the wage and hour claims set forth in the Joint Motion for Approval of FLSA
Settlement and to Dismiss Case With Prejudice and its attached settlement agreement.

Accordingly, the Parties’ Motion (DE 15) is GRANTED. The Plaintiff's claims

against Defendants in this matter are DISMISSED WITH PREJUDICE. The Court shall
Case 1:19-cv-25241-KMW Document 16 Entered on FLSD Docket 02/27/2020 Page 2 of 2

retain jurisdiction to enforce the terms of the parties’ settlement agreement and to award
attorney’s fees and costs in connection with such enforcement.

DONE AND ORDERED in chambers in Miami, Florida, this “day of February,
2020.

L,——

karicen ts WILLIAMS

 

UNITED STATES DISTRICT JUDGE
